DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US Patent Application Publication 2017/0094565), and further in view of Wang et al (US Patent Application Publication 2016/0087913). Hereinafter Sharma and Wang.

Regarding claim 1, Sharma discloses a method performed by one or more components a cellular communication network to establish a voice communication session between an originating device and a terminating device, the method comprising: 
receiving a Session Initiation Protocol (SIP) INVITE request from the originating device to initiate a voice communication session (the MO UE transmit SIP invite to the eNB, paragraph [0075]); 
in response to the SIP INVITE message, sending an acknowledgement to the originating device (the eNB forwards the SIP 200 OK to the MO UE, paragraph [0075]); 
in further response to the SIP INVITE message, preparing first wireless communication resources of a packet-switched communication network for a dedicated bearer with the terminating device (the eNB forwards the SIP invite to the LTE-RAN to forward the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the MT UE is preparing the first wireless communication with a packet-switched network with the LTE-RAN); 
in response to the acknowledgement, attempting to prepare second wireless communication resources of the packet-switched communication network for a dedicated bearer with the originating device (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, paragraph [0075]); 
detecting a failure of preparing the second wireless communication resources of the packet-switched communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, paragraphs [0075], [0076]); and
in response to detecting the failure of preparing the second wireless communication resources of the packet-switched communication network, initiating a handover of the voice communication session to a circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, paragraphs [0075], [0076]).
However, Sharma does not explicitly disclose “in response to successfully preparing the first wireless resources, receiving a SIP RINGING message from the terminating device directed to the originating device;” and “in response to successfully preparing the first wireless resources, initiating a handover.”
Wang discloses “in response to successfully preparing the first wireless resources, receiving a SIP RINGING message from the terminating device directed to the originating device” as the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources, where the MT device responding to the update message with 200 OK message in accordance with SIP to indicate audio resources are successfully reserved, and also transmit a 180 Ringing message in accordance with SIP to alert the user (paragraph [0075]), and “in response to successfully preparing the first wireless resources, initiating a handover” as PSVT call fails to be established because the network resources are not available (paragraph [0005]), the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources (paragraph [0075]), and a service cell change (SCC) or handover procedure takes place during a call or at any other time, to transition from source cell  to a target cell (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma and Wang before him or her, to incorporate the system that determines for the network resource for audio stream and video stream as taught by Wang, to improve the eNB to perform handover of Sharma for the motivation of minimizing the occurrences of PSVT call fails to be established because the network resources are not available (paragraph [0005] of Wang).

Regarding claim 2, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein initiating the handover comprises initiating a Single Radio Voice Call Continuity (SRVCC) handover (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Regarding claim 3, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein detecting the failure to reserve the second wireless communication resources comprises detecting a failure to receive a response from an Evolved Node B (eNB) base station of the packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, and the eNB transmits a SIP 503 to the MO UE, paragraph [0075]; SIP 503 is response code for service unavailable).

Regarding claim 4, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein detecting the failure to reserve the second wireless communication resources comprises detecting a resource limitation of an Evolved Node B (eNB) base station of the packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, paragraph [0075]; the eNB has insufficient resources (i.e. limited resource)).

Regarding claim 5, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein the circuit-switched communication network comprises a 2nd-Generation (2G) or 3rd-Generation (3G) cellular communication system (legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]).

Regarding claim 6, Sharma and Wang disclose the method of claim 1, Sharma discloses wherein the packet-switched communication network is a Long-Term Evolution (LTE) network (the eNB forwards the SIP invite to the LTE-RAN, paragraph [0075]).

Regarding claim 7, Sharma discloses a method performed by a cellular communication network to establish a voice communication session between an originating device and a terminating device, the method comprising: 
receiving a first request from the originating device to initiate a voice communication session (the MO UE transmit SIP invite to the eNB, paragraph [0075]; the first request is a SIP invite request message to initiate voice communication session); 
sending a second request to the terminating device to initiate the voice communication session (the LTE-RAN sends the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the second request is the SIP invite message transmitted from the LTE-RAN to initiate voice communication session); 
attempting to prepare first resources of a packet-switched communication network for a dedicated bearer with the originating device (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, paragraph [0075]);
attempting to prepare second resources of the packet-switched communication network for a dedicated bearer with the terminating device (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, where the MO UE transmits A2 event measurement report indicating that the eNB  provides an insufficient connection, paragraphs [0075], [0076]); 
detecting a failure of preparing the first resources of the packet-switched communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, paragraphs [0075], [0076]); and 
in response to detecting the failure of preparing the first resources of the packet- switched communication network, initiating a handover of the voice communication session to a circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, paragraphs [0075], [0076]).
However, Sharma does not explicitly disclose “in response to successfully preparing the second resources, receiving a SIP RINGING message from the terminating device directed to the originating device;” and “in response to successfully preparing the second resources, initiating a handover.”
Wang discloses “in response to successfully preparing the second resources, receiving a SIP RINGING message from the terminating device directed to the originating device” as the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources, where the MT device responding to the update message with 200 OK message in accordance with SIP to indicate audio resources are successfully reserved, and also transmit a 180 Ringing message in accordance with SIP to alert the user (paragraph [0075]), and “in response to successfully preparing the second resources, initiating a handover” as PSVT call fails to be established because the network resources are not available (paragraph [0005]), the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources (paragraph [0075]), and a service cell change (SCC) or handover procedure takes place during a call or at any other time, to transition from source cell  to a target cell (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma and Wang before him or her, to incorporate the system that determines for the network resource for audio stream and video stream as taught by Wang, to improve the eNB to perform handover of Sharma for the motivation of minimizing the occurrences of PSVT call fails to be established because the network resources are not available (paragraph [0005] of Wang).

Regarding claim 8, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein initiating the handover comprises initiating a Single Radio Voice Call Continuity (SRVCC) handover to the circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Regarding claim 9, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein detecting the failure of preparing the first resources of the packet-switched communication network comprises failing to receive a response from a radio access network base station of the packet- switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, and the eNB transmits a SIP 503 to the MO UE, paragraph [0075]; SIP 503 is response code for service unavailable, and the message is the response sent from the eNB (i.e. RAN BS)).

Regarding claim 10, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein detecting the failure of preparing the first resources of the packet-switched communication network comprises detecting a resource limitation of a radio access network base station of the packet- switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, paragraph [0075]; the eNB (i.e. RAN BS) has insufficient resources (i.e. limited resource)).

Regarding claim 11, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein the circuit-switched communication network comprises a 2nd-Generation (2G) or 3rd-Generation (3G) cellular communication system (legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]).

Regarding claim 12, Sharma and Wang disclose the method of claim 7, Sharma discloses wherein the packet-switched communication network comprises a Long-Term Evolution (LTE) network (the eNB forwards the SIP invite to the LTE-RAN, paragraph [0075]).

Regarding claim 13, Sharma discloses a system, comprising: 
one or more processors (the eNB includes a processor, paragraphs [0039], [0040]); and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (the eNB includes a processor and a memory arrangement, where the program containing lines of code stored on a non-transitory computer readable storage medium that, when compiled, may be executed on a processor or microprocessor, paragraphs [0039], [0040], [0084]), cause the system to perform actions comprising: 
receiving a first request from an originating cellular communication device to initiate a voice communication session (the MO UE transmit SIP invite to the eNB, paragraph [0075]; the first request is a SIP invite request message to initiate voice communication session); 
sending a second request to a terminating cellular communication device to initiate the voice communication session (the LTE-RAN sends the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the second request is the SIP invite message transmitted from the LTE-RAN to initiate voice communication session);
in response to receiving the first request, attempting to prepare first wireless communication resources of a first communication network for a dedicated bearer with the originating cellular communication device, wherein the first communication network is of a given network generation (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, where the SIP invite is to initiate VoLTE call, paragraph [0075]; LTE is a specific network generation); 
based on the second request, attempting to prepare second wireless communication resources of a packet-based communication network for a dedicated bearer with the terminating cellular communication device (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, where the MO UE transmits A2 event measurement report indicating that the eNB  provides an insufficient connection, paragraphs [0075], [0076]); 
detecting a failure of preparing the first wireless communication resources of the first communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, paragraphs [0075], [0076]); and 
in response to detecting the failure of preparing the first wireless communication resources of the first communication network, initiating a handover of the voice communication session to a second circuit-switched communication network, wherein the second communication network is of a legacy network generation that is older than the given network generation (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, paragraphs [0075], [0076]; legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]).
However, Sharma does not explicitly disclose “in response to successfully preparing the second wireless communication resources, receiving a SIP RINGING message from the terminating cellular communication device directed to the originating cellular communication device;” and “in response to successfully preparing the second wireless communication resources, initiating a handover.”
Wang discloses “in response to successfully preparing the second wireless communication resources, receiving a SIP RINGING message from the terminating cellular communication device directed to the originating cellular communication device” as the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources, where the MT device responding to the update message with 200 OK message in accordance with SIP to indicate audio resources are successfully reserved, and also transmit a 180 Ringing message in accordance with SIP to alert the user (paragraph [0075]), and “in response to successfully preparing the second wireless communication resources, initiating a handover” as PSVT call fails to be established because the network resources are not available (paragraph [0005]), the network includes network entity such as a base station or a node B or an eNodeB that notifies the MT device of the availability of the audio and video resources (paragraph [0075]), and a service cell change (SCC) or handover procedure takes place during a call or at any other time, to transition from source cell  to a target cell (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma and Wang before him or her, to incorporate the system that determines for the network resource for audio stream and video stream as taught by Wang, to improve the eNB to perform handover of Sharma for the motivation of minimizing the occurrences of PSVT call fails to be established because the network resources are not available (paragraph [0005] of Wang).

Regarding claim 14, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein: 
the first communication network is a 4th-Generation (4G) or later packet-switched communication network (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, where the SIP invite is to initiate VoLTE call, paragraph [0075]; LTE is a 4th generation packet-switched communication network); 
the second communication network is a 3rd-Generation (3G) or earlier circuit- switched communication network (legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]); and 
initiating the handover comprises initiating a Single Radio Voice Call Continuity (SRVCC) handover to the circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Regarding claim 16, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein detecting the failure of preparing the first wireless communication resources of the first communication network comprises failing to receive a response from a radio access network base station of the first communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, and the eNB transmits a SIP 503 to the MO UE, paragraph [0075]; SIP 503 is response code for service unavailable, and the message is the response sent from the eNB (i.e. RAN BS)).

Regarding claim 17, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein detecting the failure of preparing the first wireless communication resources of the first communication network comprises detecting a resource limitation of a radio access network base station of the first communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, paragraph [0075]; the eNB (i.e. RAN BS) has insufficient resources (i.e. limited resource)).

Regarding claim 18, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein the first communication network comprises a Long-Term Evolution (LTE) network (the eNB forwards the SIP invite to the LTE-RAN, paragraph [0075]).

Regarding claim 19, Sharma and Wang disclose the system of claim 13, Sharma discloses wherein initiating the handover is performed by an eNodeB associated with the first communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US Patent Application Publication 2017/0094565) in view of Wang et al (US Patent Application Publication 2016/0087913), and further in view of Purkayastha et al (US Patent Application Publication 2021/0235334). Hereinafter Sharma, Wang, and Purkayastha.

Regarding claim 15, Sharma and Wang disclose the system of claim 13, but do not explicitly disclose wherein:
the first communication network comprises a 5th-Generation (5G) or later packet- switched communication network; 
the second communication network comprises a 4th-Generation (4G) or earlier circuit-switched communication network; and 
initiating the handover comprises initiating a Evolved Packet System Fallback (EPSFB).
Purkayastha discloses the source NG-RAN (5G/NR core (5GC) network (e.g., accessed via a next generation radio access network) node provides handover required message to the AMF, where the handover required message includes information associated with performing an inter-system handover such as handover type (e.g. 5GStoEPS), and the handover is indicated to be associated with a evolved packet system (EPS) fallback of an IMS voice call, where the AMF provides forward relocation request to the MME, and the MME provides the handover request to the target MeNB (paragraphs [0142] – [0145]). The source NG-RAN is in 5G, and the handover is to access evolved packet core (EPC) which is 4G.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma, Wang, and Purkayastha before him or her, to incorporate the next generation radio access network performing handover to the LTE core network as taught by Purkayastha, to improve the modified eNB to perform handover to legacy network of Sharma-Wang for the motivation of improving network performance, throughput, and reliability with an inter-system handover (paragraph [0135] of Purkayastha).

Regarding claim 20, Sharma and Wang disclose the system of claim 13, but do not explicitly disclose wherein initiating the handover is performed by a Mobility Management Entity (MME) of the first communication network.
Purkayastha discloses the source NG-RAN (5G/NR core (5GC) network (e.g., accessed via a next generation radio access network) node provides handover required message to the AMF, where the handover required message includes information associated with performing an inter-system handover such as handover type (e.g. 5GStoEPS), and the handover is indicated to be associated with a evolved packet system (EPS) fallback of an IMS voice call, where the AMF provides forward relocation request to the MME, and the MME provides the handover request to the target MeNB (paragraphs [0142] – [0145]). The source NG-RAN is in 5G, and the handover is to access evolved packet core (EPC) which is 4G.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma, Wang and Purkayastha before him or her, to incorporate the next generation radio access network performing handover to the LTE core network as taught by Purkayastha, to improve the modified eNB to perform handover to legacy network of Sharma-Wang for the motivation of improving network performance, throughput, and reliability with an inter-system handover (paragraph [0135] of Purkayastha).

Response to Arguments
Applicant's arguments, see pages 7 – 10, filed May 16, 2022, with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TANAKA et al – the UE outputs a NW-provided ringing tone without outputting a local ringing tone based on data stored in the mobile station after making a transition to a second radio access system if aSRVCC is executed during a period when the NW-provided ringing tone is being outputted
Shujaur MUFTI – the user equipment measures the first access network to provide a first measurement during a pre-establishment phase, tunes a radio of the user equipment to communicate with a second access network of a second, different type, and re-initiates the communication session with the other device via the second access network
Shujaur MUFTI – the user equipment receives a session-failure indication during the pre-establishment phase, determines action data based on the received session failure indication and reinitiates the communication session via an access network indicated in the action data
CHENG et al – selecting the corresponding image acquisition method, spectral acquisition method or the TAP method for collecting corresponding acquisition interface position to the collecting position to collect the VOLTE signalling; VOLTE registration based on the VOLTE signalling, associated service associated with a VOLTE call service
CHIANG et al – the terminating UE that is in the process of setting up a first communication session is configured to terminate first setup procedures for the first communication session upon receiving a session request to establish a second communication session, and initiates second setup procedures to establish the second communication session, where the communication session is electively by evaluating whether a condition is met prior to accepting the subsequent communication session before finishing setup procedures for the initial communication session 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468